TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 21, 2014



                                      NO. 03-10-00076-CR


                             Sean Christopher Brewer, Appellant

                                                 v.

                                  The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES HENSON AND GOODWIN;
                  JUSTICE HENSON NOT PARTICIPATING
         AFFIRMED ON REMAND -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered by the trial court on November 10,

2009. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment of conviction. Therefore, the Court affirms the trial

court’s judgment of conviction. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.